In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 07-2417
MARILYN L. TRASK-MORTON,
                                                Plaintiff-Appellant,
                                 v.

MOTEL 6 OPERATING L.P.,
a Delaware Limited Partnership,
                                                Defendant-Appellee.
                          ____________
             Appeal from the United States District Court
     for the Southern District of Indiana, Indianapolis Division.
              No. 05 C 1633—Larry J. McKinney, Judge.
                          ____________
     ARGUED JANUARY 16, 2008—DECIDED JULY 17, 2008
                          ____________


 Before MANION, WOOD, and SYKES, Circuit Judges.
  MANION, Circuit Judge. Shortly after midnight on Decem-
ber 7, 2003, Marilyn Trask-Morton checked into a Motel 6
in Indianapolis. Later that morning, Morton, acting dazed
and confused, staggered into the lobby of the motel and up
to the front desk, slid sideways, and fell to the floor.
Morton was taken to a hospital, treated, and released.
Morton has no memory of what happened between
when she went to bed at the motel and when she re-
gained consciousness in the hospital. Nevertheless,
2                                                 No. 07-2417

Morton filed suit against Motel 6 Operating, L.P. alleging,
among other things, that she had been sexually assaulted
during that time and asserting several negligence claims
against Motel 6 for allowing the assault to occur. Motel 6
filed a motion for summary judgment, which the district
court granted. Morton appeals. We affirm.


                              I.
  On Sunday, December 6, 2003, Morton drove a rental
truck from Oklahoma, where she resided, to Indiana. She
stopped at a Motel 6 on Bradbury Road in Indianapolis
shortly after midnight on December 7. According to
Morton, the reason for her trip was to help her friend
Kirk Speelman of Las Vegas, Nevada, with his family’s
wholesale cigarette business. Morton testified at her
deposition that she had agreed to drive an empty rental
truck to Indianapolis for Speelman, who would be ar-
riving by plane to meet her there. Speelman would then
take the truck east to pick up supplies for his business,
while Morton would fly back to Oklahoma. In exchange for
her help, Morton testified that Speelman promised to pay
her a thousand dollars in addition to reimbursing her
expenses.
  Upon arriving at the Motel 6, Morton checked in at the
lobby. The front desk clerk on duty assigned Morton to
Room 330, which was on the third floor. She also gave
Morton a plastic key card and showed Morton where her
room was located on a motel diagram.1 Morton testified
that she then parked the truck in the parking area close


1
  In an affidavit, the clerk stated that Morton was accompanied
by a male when she arrived at the motel, but that the man did
not accompany Morton to the check-in counter.
No. 07-2417                                                3

to her room and went up to her room. The room had
sealed windows that would not open either from the
inside or the outside. In addition, the room was not accessi-
ble through any of the other rooms in the motel. Morton
used her key card to open the door to her room. A later
check of the motel’s electronic key-lock system showed that
no key was used other than Morton’s to enter the room that
Sunday evening and the following morning.
  Once inside the room, Morton locked the door and
fastened the safety chain. After securing the door, Morton
brushed her teeth at the sink outside the bathroom and
the bathroom door, which was open. Morton did not
use the bathroom, but did notice that the shower cur-
tain “was about halfway over.” The housekeeper who
had cleaned Morton’s room testified that her practice
in cleaning a bathroom would be to put the shower cur-
tain “in the middle” with the bath towel in front of it.
Morton then took a dose of Flexeril, a muscle relaxant,
and retired to bed in an undershirt and underpants. After
a quick glance at the clock, which showed 12:57 a.m.,
Morton fell asleep. She has no memory of what occurred
between when she fell asleep and when she regained
consciousness in the hospital the following evening.
  Tamara Belcher was tending the front desk of the motel
the morning of December 7 when Morton staggered into
the lobby. (The precise time of her entrance is unknown.)
Morton was acting irrationally. Her speech was slurred, her
appearance disheveled, and she appeared to be under the
influence of drugs or alcohol. Morton made her way to the
front desk, where she slid sideways and fell onto the floor.
Belcher testified at her deposition that she asked Morton
several times whether she should call an ambulance and
that she understood Morton to answer “no.” At some point,
4                                             No. 07-2417

another of the motel’s guests (who also happened to be an
emergency medical technician) checked Morton’s pulse. He
told Belcher that Morton’s pulse was dangerously low and
that she needed to be taken to the hospital. Belcher then
called her supervisor and asked her if she could call an
ambulance even though Morton had declined one. Belch-
er’s supervisor responded “yes,” and someone called an
ambulance soon thereafter. An ambulance arrived five to
ten minutes later and took Morton to the hospital. The
ambulance report lists the time of the ambulance’s dispatch
as 10:57 a.m. and its arrival at the hotel as 11:05 a.m.
  While Morton was in the lobby, her cell phone was
ringing constantly. Belcher got hold of the phone and
spoke with Speelman, who told her that he was on his
way from the airport to the motel. Belcher testified at her
deposition that Speelman arrived at the motel just as
Morton was being taken out the door to the ambulance.
According to Belcher, Morton called Speelman by name
when he walked in the door and appeared to be happy
to see him. The two then spoke briefly before Morton left
in the ambulance for the hospital. Speelman paid for
another night at the motel for Morton and was given a
key to her room so he could take her personal belongings
to her at the hospital.
  Speelman, accompanied by a Motel 6 employee, went
to Morton’s room. Speelman testified at his deposition
that when he arrived at the room, the door was ajar and
Morton’s personal effects were strewn about the room.
Speelman said that he tidied up Morton’s person belong-
ings and then left for the hospital to check on Morton
after finding the keys to the rental truck in the grass
outside of the motel. Speelman later returned to the
motel and found that the door to Morton’s room was
No. 07-2417                                              5

still unlocked. After calling Morton’s son to notify him of
her condition, Speelman took the rental truck and left
Indianapolis.
  Morton did not regain consciousness until sometime
Monday evening. She recalls someone from the hospital
staff shaking her and telling her that they needed to do
a spinal tap, which she declined. Morton testified that
when she “came to” she was wearing her undershirt,
shoes, and a pair of unbuttoned and unzipped jeans, but
no socks or underwear. The medical records from the
hospital visit noted that Morton’s temperature was 95.5°
Fahrenheit; she was confused, disoriented, and slurred
her speech; she complained of pains and aches all over
her body, including her knees, ankles, and calves; she
was assessed for multiple sclerosis; and a CT scan of her
head was “negative.” There was no mention in the rec-
ords of Morton’s emergency-room visit of any sexual
assault. Nor was there any suggestion that Morton was
being treated as a victim of a sexual assault.
  Morton took a taxi back to the motel and returned to her
room, with the taxi driver accompanying her to obtain
payment. According to Morton, when she reached her
room she found that her purse was gone, her cell phone
missing, and her luggage ransacked. Morton was not able
to pay the driver, but took his business card and promised
to pay him when she got some money.2 Morton spoke
with her son late that evening over the phone about
wiring her cash. Morton testified that during the con-
versation she told him she had been attacked. Morton



2
  Morton stated that she later paid and tipped the driver
after she received money wired from her son.
6                                               No. 07-2417

stated that she did not remember if she used the restroom
when she returned to her room, but she did know that
she did not take a shower. Morton stayed the night in
her room.
  The next day, Morton had the front desk contact the
police twice. The first time, Morton had the police sum-
moned to report the theft of her property. Upon their
arrival, Morton told the officers she had awoken around
8:00 a.m. on December 7 after dreaming that she was falling
and, though dizzy, was able to walk down to the front
desk. She explained to the officers that she discovered that
her purse was missing when she returned from the hospi-
tal. She also told them that she did not believe she had been
sexually assaulted. After speaking with the officers and
returning to her room, Morton testified that she ran back
downstairs and told the police about a bump on her head.
  Morton contacted the police a second time because,
after again returning to her room, she noticed several
things in the room that caused her concern: her under-
wear was missing from her suitcase, a sports magazine
was on the floor in the bathroom, and it appeared as if
someone had used her make-up and the towels in the
bathroom. The police returned that afternoon. Morton told
the officers that she believed she had been sexually as-
saulted, and they took Morton back to the hospital for
further evaluation. A physical examination revealed
swelling on Morton’s forehead, “generalized redness” to
her cervix, and a few bruises on her arms and lower legs.
The examination report also noted that Morton com-
plained of pain to her groin.
  Morton filed suit against Motel 6 in the United States
District Court for the Northern District of Oklahoma
on August 22, 2005. In her complaint, she alleged that
No. 07-2417                                                  7

she was brutally assaulted, robbed, and raped. She brought
several claims of negligence against Motel 6, asserting,
among other things, that Motel 6 was negligent for
failing to provide adequate security and for failing to
render aid. The case was transferred to the Southern
District of Indiana, and Motel 6 moved for summary
judgment. Morton responded to Motel 6’s motion and, at
the same time, filed a motion for sanctions asserting that
Motel 6 engaged in bad faith discovery practices and
the destruction of evidence. The district court denied
Morton’s motion for sanctions and granted summary
judgment in favor of Motel 6 on all of Morton’s claims
except those relating to the loss of her property.3 In its
opinion, the district court found that Morton’s claims of
negligence arising from the alleged sexual assault failed
as a matter of law because Morton had failed to present
sufficient evidence to create a triable issue of fact on the
issue of proximate causation. The district court stated
that there was not enough evidence on the record for
a reasonable jury to conclude that Morton was sexually
assaulted in the early morning of December 7. Without
facts to support Morton’s allegation that an assault oc-
curred in the first place, the district court reasoned,
Morton could not connect the injuries she alleged oc-
curred as the result of the assault to any breach of duty by
Motel 6. Morton appeals.




3
  Both parties later agreed to the dismissal of Morton’s claims
relating to the loss of her property, and the district court
entered final judgment.
8                                              No. 07-2417

                            II.
  On appeal, Morton challenges the district court’s grant
of Motel 6’s motion for summary judgment and its denial
of her motion for sanctions. With respect to the district
court’s decision on Motel 6’s motion for summary judg-
ment, Morton argues that the district court erred by
failing to view the evidence in the light most favorable to
her and also by resolving disputed issues of fact. According
to Morton, had the district court viewed the evid-
ence properly, it would have found that she produced
enough evidence for a jury to conclude that Motel 6’s
negligence caused her injuries.
  We review a district court’s grant of summary judg-
ment de novo to determine whether there exists a gen-
uine issue of material fact, construing all facts and infer-
ences in the light most favorable to Morton, the party
opposing summary judgment. Chelios v. Heavener, 520
F.3d 678, 685 (7th Cir. 2008). Summary judgment is proper
”if the pleadings, the discovery and disclosure materials
on file, and any affidavits show that there is no genu-
ine issue as to any material fact and that the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(c). “The moving party bears the initial burden of
demonstrating that these requirements have been met; it
may discharge this responsibility by showing ‘that there
is an absence of evidence to support the nonmoving
party’s case.’ ” Chelios, 520 F.3d at 685 (quoting Celotex
Corp. v. Catrett, 477 U.S. 317, 325 (1986)). To successfully
oppose a motion for summary judgment, the nonmoving
party must come forward with specific facts demon-
strating that there is a genuine issue for trial. Matsushita
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587
(1986). The nonmoving party must show that there is
No. 07-2417                                                9

evidence upon which a jury reasonably could find for him;
that requirement is not met by producing only a “mere
scintilla” of evidence. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 252 (1986).
   Because this is a diversity case, we apply the substan-
tive law of the forum state, Indiana. Lummis v. State Farm
Fire & Cas. Co., 469 F.3d 1098, 1100 (7th Cir. 2006). To get
her negligence claims before the jury, Morton needed
to present evidence from which a reasonable jury could
have concluded that (1) Motel 6 owed a duty to her,
(2) it breached that duty; and (3) Morton’s injuries were
proximately caused by the breach. See Benton v. City of
Oakland City, 721 N.E.2d 224, 232 (Ind. 1999). The dis-
trict court found that Morton had failed to produce suf-
ficient evidence to support a reasonable jury finding in
her favor on the third element, proximate causation.
Under Indiana law, “proximate cause” has two aspects:
(1) whether the injury would not have occurred without
the defendant’s negligent act or omission (also referred to
as “causation in fact”); and (2) whether the injury “is a
natural and probable consequence, which in the light of
the circumstances, should have been foreseen or antici-
pated.” City of Gary v. Smith & Wesson Corp., 801 N.E.2d
1222, 1243-44 (Ind. 2003) (quoting Bader v. Johnson, 732
N.E.2d 1212, 1218 (Ind. 2000)). Although both of those
inquiries are ordinarily for the jury, “where it is clear
that the injury was not foreseeable under the circum-
stances and that the imposition of liability upon the
original negligent actor would not be justified, the determi-
nation of proximate cause may be made as a matter of
law.” Arnold v. F.J. Hab, Inc., 745 N.E.2d 912, 917 (Ind. Ct.
App. 2001) (quoting Collins v. J.A. House, Inc., 705 N.E.2d
568, 573 (Ind. Ct. App. 1999)).
10                                             No. 07-2417

   This is a case where the court properly determined the
issue of probable cause as a matter of law. Crucial to all
of Morton’s negligence claims against Motel 6—save her
claim for failing to render aid, which we will discuss
separately below—is her assertion that she was sexu-
ally assaulted in her room during the early morning
hours of Monday, December 7, 2003, and Motel 6 some-
how was responsible for the assault. Morton has pro-
duced copious amounts of evidence showing that a
great deal of crime was committed at the Motel 6 where
she stayed. She also has expended great efforts to show
that the security at the motel was inadequate. But before a
jury could find Motel 6 liable from that evidence, there
first would have to be sufficient evidence for a jury to
conclude both that Morton was attacked and that Motel 6’s
security failings were somehow related to the manner
in which the attack occurred.
  The key deficiency in Morton’s case, however, is the
complete lack of evidence connecting her generalized
evidence of high crime and shoddy security at the motel
to the sexual assault she alleges occurred in her room.
Under Indiana law, “[n]egligence will not be inferred;
rather, specific factual evidence, or reasonable inferences
that might be drawn therefrom, on each element must be
designated to the trial court.” Hayden v. Paragon Steak-
house, 731 N.E.2d 456, 458 (Ind. Ct. App. 2000) (emphasis
omitted). “[A]n inference is not reasonable when it rests
on no more than speculation or conjecture.” Id.; see also
Collins v. Am. Optometric Ass’n, 693 F.2d 636, 640 (7th Cir.
1982) (applying Indiana law) (“[A] jury’s determination
of proximate cause must be based upon provable facts
and cannot be based upon mere guess, conjecture, sur-
mise, possibility or speculation.”) (internal quotation
No. 07-2417                                                11

marks omitted). Here, there is simply not enough evid-
ence in the record for a jury to find that an attack on
Morton occurred in a manner for which Motel 6 would be
responsible without resorting to speculation.
  Central to that lack of evidence is the fact that Morton
does not remember anything from the time she fell asleep
around 1:00 a.m. on Monday, December 7 until the time
she regained consciousness at the hospital later that
evening. That Morton has no memory in and of itself is
not necessarily fatal to her claims. One can easily imagine
a situation where the victim has no memory of an assault,
yet sufficient circumstantial evidence exists to conclude
both that the victim was attacked and that the manner
in which the assailant perpetrated the assault was related
to the hotel’s breach of its duty to the victim. Fund v. Hotel
Lenox of Boston, Inc., 635 N.E.2d 1189 (Mass. 1994), involv-
ing a claim for wrongful death, is an example of such a
case. In Fund, the decedent was murdered. There were no
witnesses to the circumstances surrounding her attack.
However, there was no question that she was attacked—
she was robbed and stabbed to death. The attack occurred
in her room, where her body was found. Fund, 635
N.E.2d at 1190, 1191. Furthermore, the decedent’s room
was near the fire escape, a known access point for those
committing crimes in the rooms of the hotel. Thus, the
court in Fund concluded that a reasonable jury could find
in favor of the plaintiff based upon the hotel’s security
failings. Id.; cf. Mitchell v. Pearson Enterprises, 697 P.2d
240, 245-46 (Utah 1985) (finding that plaintiff had failed
to establish proximate causation as a matter of law
where there was no evidence concerning the assailant’s
identity or how he may have entered the decedent’s room).
  Unlike Fund, Morton’s lack of memory is coupled with
a complete dearth of circumstantial evidence. When
12                                              No. 07-2417

Morton arrived at her room the first night she stayed
there, Morton did not notice anyone in the room or any-
thing unusual about the room. Morton testified that
she locked the door and fastened the safety chain when
she entered the room, and a subsequent examination of
the key card system showed that no one else entered the
room with a key after Morton. The room had windows
that were sealed shut and no other access doors besides
the door Morton entered. There was no evidence of any
forced entry after Morton entered the room. Morton her-
self testified that she did not know how a person could
have come into her room with the safety chain attached.
  Given that Morton saw no one else in the room when
she arrived, and offers no explanation for how someone
entered the room after she locked the door, the only
possible theory of how a sexual assault occurred is that
someone was hiding in the room before Morton entered,
and that person then came out of hiding and assaulted
her while she slept. Cf. Fortney v. Hotel Rancroft, 125
N.E.2d 544, 546-47 (Ill. App. Ct. 1955). The court in Fortney
held that the hotel’s negligence was a jury question
where evidence indicated that an intruder was in the
room when the plaintiff arrived. Key to the holding in
Fortney was the fact that the assault victim was later
found by hotel staff in the room, bloody and unconscious.
  In this case, however, a jury could not find that
Morton was sexually assaulted on a hidden attacker
theory without resorting to impermissible speculation.
Morton testified at her deposition that the only place the
supposed assailant could have been hiding was behind
the shower curtain. Yet Morton did not testify that she
noticed anything that would have been indicative of
someone hiding behind the shower curtain. Instead, she
No. 07-2417                                             13

could only speculate at her deposition that there might
have been someone behind the shower curtain when
she arrived in the room:
   Q. Okay. So you think that when you checked into the
      room that there may have been a person in the
      bathtub behind the shower curtain?
   A. It could have happened.
   Q. Well, I—are you claiming that’s what happened?
   A. No, I’m not going to claim anything.
   Q. Okay.
   A. I don’t remember what happened.
If Morton, who was in the room, has to resort to con-
jecture in order to place an attacker behind the shower
curtain, a jury certainly would have to do likewise.
  Nevertheless, Morton tries to rescue this hidden attacker
theory by pointing to the “inconsistency” between the
housekeeper’s usual placement of the shower curtain
and where she saw the shower curtain that night. The
housekeeper’s practice was to put the shower curtain “in
the middle,” while Morton said she noticed that the
shower curtain “was about halfway over.” Those state-
ments seem compatible. Yet even if a reasonable jury
could find that those accounts are inconsistent, Morton
would only be marginally closer to her goal of proving
that someone was hiding behind the shower curtain.
Morton is in need of more circumstantial evidence before
a reasonable jury could accept that theory, and the evi-
dence simply is not there.
  While the record is littered with unusual facts, those
facts do not add up to a sexual assault. The various wit-
14                                             No. 07-2417

nesses who saw Morton in the lobby that morning
agreed that she was having serious problems, but the
apparent cause was either alcohol or drugs. There is no
mention of any sexual assault, or any injuries consistent
with an assault, in the hospital records for Morton’s
first visit to the hospital on December 7. Nor do the hospi-
tal records for her December 7 hospital visit indicate that
Morton was being treated as a victim of a sexual assault.
The December 8 physical examination on her second visit
to the hospital revealed some bumps and bruises, as well
as “generalized redness” to her cervix. But Morton has
not provided any medical evidence establishing that
“generalized redness to the cervix” is indicative of sexual
activity, much less allegations of a brutal sexual assault.
And given Morton’s complete lack of memory during
and after the time in question, a jury could just as
easily conjecture many other, more likely, causes for the
bumps and bruises than a sexual assault—such as
Morton’s fall while discombobulated in the lobby.
   Morton points to other evidence in an attempt to estab-
lish an assault occurred, such as her testimony that
she went to bed in her underwear and woke up in the
hospital with no underwear and her jeans unzipped, and
that she observed on December 8—the day after the
assault—that someone had used her make-up, her under-
wear was missing from her suitcase, a sports magazine
was on the floor in the bathroom, and the towels in the
bathroom had been used. The evidence indicates that
Morton’s room remained unlocked (possibly with the
door ajar) during her first visit to the hospital. Anyone
could have been in her room while she was gone. Thus,
absent other evidence not in the record, such as medical
evidence of a sexual assault or testimony from Morton
that she saw her assailant in the room, a reasonable jury
No. 07-2417                                               15

could not conclude that Morton was sexually assaulted.
Cf. Margreiter v. New Hotel Monteleone, Inc., 640 F.2d 508,
509 (5th Cir. 1981) (upholding jury finding of negligence
where evidence showed that assailants entered the plain-
tiff’s room with a key and kidnapped him). Again, the
main evidentiary problem here is that Morton does not
remember anything from that night after she fell asleep.
  Moreover, even if a reasonable jury could find that
Morton was sexually assaulted, there is no evidence that
such an assault occurred under circumstances where
Motel 6 should be held at fault. In cases deciding wheth-
er a hotel should be liable for attacks perpetrated by
third parties, courts have found the circumstances sur-
rounding the assault determinative of liability. Compare
McCarty v. Pheasant Run, Inc., 826 F.2d 1554, 1560 (7th
Cir. 1987) (upholding jury verdict for defendant hotel
where evidence showed that plaintiff left the door un-
locked, allowing someone to enter and attack her), Wassell
v. Adams, 865 F.2d 849, 855-56 (7th Cir. 1989) (upholding
jury verdict favorable to the defendant where plaintiff
opened the door for her assailant and allowed him to
enter the room), and Mitchell, 697 P.2d at 245-46, with
Margreiter, 640 F.2d at 509, and Fund, 635 N.E.2d at 1190-91.
But here we do not know any of the circumstances sur-
rounding the alleged assault. Did Morton, in her con-
fusion, open the door for an assailant? We do not know,
and a jury could only speculate. Although Morton does
not remember it, at some point she must have left her
room, or else she would not have ended up in the lobby.
Where did she go? What happened to her while she
was out of her room? Again, we can only guess. Because
of these and other unanswerable questions, the district
court was correct in concluding that Morton had failed
16                                                 No. 07-2417

to present sufficient evidence to create a triable issue of
fact on the issue of proximate causation.
   As mentioned above, Morton’s failure to produce
sufficient evidence from which a reasonable jury could
hold Motel 6 liable for the alleged sexual assault does
not necessarily doom Morton’s other claim that Motel 6
was negligent because it failed to render timely aid to
Morton after she stumbled into the motel lobby that
morning. Nevertheless, the district court correctly
granted summary judgment on that claim as well. Under
Indiana law, an innkeeper owes a duty to his guests to
render aid after he knows or has reason to know that they
are ill or injured, and to care for them until they can be
cared for by others. See Baker v. Fenneman & Brown Proper-
ties, LLC, 793 N.E.2d 1203, 1207 (Ind. Ct. App. 2003).
Morton argues that she has created a genuine issue of
material fact as to whether Motel 6 breached that duty.
Specifically, Morton argues that there is a factual dispute
as to how long Morton was in the lobby. Morton testified
that Belcher first told her that she entered the lobby
about 8:00 a.m.4 The ambulance report states that the
ambulance was not dispatched until 10:57 a.m. Regardless
of how long Morton was in the lobby, however, Morton’s
claim fails because she has not offered any evidence that
the delay in the arrival of the ambulance caused her any
injury. See Bader, 732 N.E.2d at 1218. Summary judgment on
Morton’s failure-to-aid claim was therefore proper.
 We now turn to the district court’s denial of Morton’s
motion for sanctions. We review the district court’s deci-


4
  Morton also testified that Belcher later changed her story and
told Morton that she saw Morton arrive in the lobby “four to six-
ish.” Belcher did not come on duty, however, until 6:57 a.m.
No. 07-2417                                                  17

sion to refrain from imposing discovery sanctions for
an abuse of discretion. Park v. City of Chicago, 297 F.3d
606, 614 (7th Cir. 2002). Morton puts forth two grounds
upon which she argues the district court should have
sanctioned Motel 6. First, Morton asserts that Motel 6
should have been sanctioned for the destruction of
internal documents and electronic data dating back to
December of 2003, such as the back–up tapes containing
emails or other electronic data relating to the claims in
Morton’s complaint as well as any security logs and
reports. Morton has made no showing, however, that
Motel 6’s destruction of any of those materials was done
in bad faith. Such a showing is a prerequisite to im-
posing sanctions for the destruction of evidence. See
Crabtree v. Nat’l Steel Corp., 261 F.3d 715, 721 (7th Cir.
2001); see also Mathis v. John Morden Buick, Inc., 136 F.3d
1153, 1155 (7th Cir. 1998) (“That the documents were
destroyed intentionally no one can doubt, but ‘bad faith’
means destruction for the purpose of hiding adverse
information.”). Furthermore, courts have found a spolia-
tion sanction to be proper only where a party has a duty
to preserve evidence because it knew, or should have
known, that litigation was imminent. Burlington N. & Santa
Fe Ry. Co. v. Grant, 505 F.3d 1013, 1032 (10th Cir. 2007); see
also Silvestri v. Gen. Motors Corp., 271 F.3d 583, 591 (4th Cir.
2001). In this case, Motel 6 had no reason to suspect
litigation until—at the earliest—Morton’s attorney sent
Motel 6 a demand letter in May 2005. Shortly after the
incident, Motel 6 hired Monarch Investigations, Inc. to
investigate what happened. As the district court noted,
the report from that investigation is highly detrimental to
Morton’s case. It contains numerous contradictory accounts
18                                                No. 07-2417

of the incident that Morton relayed to the motel’s staff.5 In
addition, the report detailed the lack of evidence sup-
porting Morton’s claim that she was sexually assaulted in
her room. Thus, Motel 6 had no reason to anticipate
litigation, and thus no duty to preserve anything, until
May 2005. Because Morton has not shown that Motel 6
violated its duty by destroying anything after that date, the
district court did not abuse its discretion in denying
sanctions.
  As her second ground justifying the issuance of sanc-
tions, Morton contends that Motel 6 acted in bad faith
during discovery by misrepresenting the existence of back-
up tapes and emails.6 In a request for production, Morton
asked for “[b]ackup tapes containing email and other
electronic data related to the allegations in the Complaint
or the Claims for Relief in this action.” To that request,
Motel 6 responded, “None.” Morton contends that
Motel 6’s response was an intentional misrepresentation


5
  For instance, the report contained a statement by Motel 6’s
housekeeper that Morton had told her that she believed she
was injected with an unknown drug while she was in the
motel lobby by a white male who was wearing a black leather
jacket and who talked with a New York accent. The report
also contained Belcher’s statement that Morton told her that
“both [Morton] and her son had a dream of her being raped
[and that she] does not believe that was just a coincidence,
but that it [the rape] actually happened.”
6
  Morton also included a bullet-point list of other alleged
discovery abuses in her opening brief. [Blue br. at 60] Because
Morton does not flesh out any of those allegations, we need
not address them. See United States v. Dabney, 498 F.3d 455, 460
(7th Cir. 2007) (noting that arguments not developed in the
opening brief are waived).
No. 07-2417                                               19

because Morton later found out that, although all back-up
tapes prior to December 2004 had been destroyed, Motel 6
had back-up tapes for December 2004, February 2005,
April to December 2005, and January to October 2006.
  We do not see how the existence of those tapes demon-
strates that Motel 6 intentionally misrepresented any-
thing. Morton did not ask if any back-up tapes existed;
she asked for back-up tapes containing electronic data
related to the allegations in the complaint. The events de-
scribed in the complaint took place in December 2003, not
December 2004. It is undisputed that the back-up tapes
for December 2003 and January 2004, the tapes that may
have contained electronic data relevant to the allegations
in Morton’s complaint, were destroyed. While it is con-
ceivable that the later tapes might have contained informa-
tion related to Morton’s claims, we can only specu-
late on this record. There is simply no evidence that
Motel 6’s answer “None” to the question concerning the
tapes was an intentional misrepresentation. Thus, we see
no abuse of discretion in the district court’s refusal to
sanction Motel 6 on that point.
  We also find no abuse of discretion in the district court’s
failure to sanction Motel 6 regarding the production of
emails relevant to the allegations in Morton’s complaint.
After searching its paper files for email printouts, Motel 6
believed that it had done all that was required of it to
search for and retrieve emails pertaining to Morton’s
case. Morton disagreed, and took the dispute before the
magistrate judge assigned to the case. The magistrate
judge ruled that Motel 6 had not satisfied its obligation to
search for responsive emails and would have to make a
global search of its computer system for emails or, if a
global search was not practical, a search of the computers
20                                              No. 07-2417

of employees who were reasonably likely to have sent or
received relevant emails. Morton does not claim that
Motel 6 failed to abide by that ruling. Thus, we cannot
say that the district court abused its discretion by failing
to sanction Motel 6 for its conduct relating to the dis-
closure of emails pertaining to Morton’s case.


                            III.
   The circumstances surrounding Morton’s stay at Motel 6
on December 7, 2003, were beyond strange. But bizarre
facts, by themselves, do not add up to foul play, much
less liability. Viewing the evidence in the light most
favorable to Morton, a reasonable jury could not have
concluded that any negligence on the part of Motel 6
caused Morton’s alleged injuries without resorting to
impermissible speculation. The district court therefore
properly granted summary judgment in favor of Motel 6
on Morton’s claims of negligence relating to the alleged
sexual assault. In addition, the district court did not abuse
its discretion in denying Morton’s motion for sanctions.
We AFFIRM.




                   USCA-02-C-0072—7-17-08